 

Exhibit 10.10(a)

 

HORACE MANN SERVICE CORPORATION
EXECUTIVE CHANGE IN CONTROL PLAN

 

SCHEDULE A PARTICIPANTS

 

Note: The effective date of entry shall be subject to Section 4.2(a).

 

NAME OR TITLE EFFECTIVE DATE
OF
PARTICIPATION*     TIER I PARTICIPANTS President and CEO May 16, 2013          
  TIER II PARTICIPANTS EVP and CFO ** EVP, Annuity, Life, Group February 15,
2012 EVP, Property & Casualty July 1, 2015             TIER III PARTICIPANTS
SVP, Field Operations & Distribution August 13, 2015

 

* Subject to acceptance within 30 days of effective date of participation

** Subject to Section 4.2(b) of the Plan

 

Last updated: April 11, 2016

 

 

 